Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on January 15, 2014.  Claims 18-35 are pending.  Claims 1-17 are cancelled.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “outputter” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-21, 23-31 and 33-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eskandarian et al., U.S. Patent 8,519,853 B2 (2013).
As to claim 18, Eskandarian et al. discloses an electronic device for assisting driving of a vehicle, the electronic device comprising: 
a sensor configured to sense motion of a steering wheel of the vehicle by a driver (Figure 3, Column 8, Lines 39-58); 
a processor configured to: obtain a motion pattern of the steering wheel by monitoring the motion of the steering wheel (Figure 7, Column 9, Lines 14-36), 
analyze a status of the driver including a fatigue level of the driver, based on the obtained motion pattern of the steering wheel (Figure 7, Column 9, Lines 1-13), and 
determine whether to provide an alert to the driver, based on the analyzed status of the driver (Figure 16, Column 10, Lines 39-47); and 
an outputter configured to output an audible or visible alert to the driver based on the determination (Figure 16, Column 10, Lines 39-47, Column 20, Lines 37-51), 
wherein the processor is further configured to train with correlations between the motion pattern of the steering wheel and the status of the driver, by using machine learning, and determine whether to provide the alert to the driver, based on the training using the machine learning (Column 3, Line 59 – Column 4, Line 21, Column 11, Lines 17-50).
As to claim 19, Eskandarian et al. discloses the electronic device of claim 18, and further discloses wherein the processor is further configured to analyze the status of the driver based on a rotation direction switching pattern of the steering wheel sensed by the sensor (column 2, Line 56 – Column 3, Line 3, Column 10, Lines 22-38), and 
wherein the rotation direction switching pattern of the steering wheel indicates a number of rotation direction switching events of the steering wheel per unit time (Column 10, Lines 22-38).
As to claim 20, Eskandarian et al. discloses the electronic device of claim 18, and further discloses wherein the sensor is connected to the steering wheel to sense at least one of a steering angle, a rotation speed, a rotation angle, a steering direction, steering direction switching events, or rotation direction switching events of the steering wheel by the driver, a number of rotation direction switching events of the steering wheel per unit time, or a number of steering direction switching events of the steering wheel per unit time (Column 8, Lines 39-58, Column 10, Lines 22-38).
As to claim 21, Eskandarian et al. discloses the electronic device of claim 20, and further discloses wherein the processor is further configured to analyze the status of the driver based on at least one of a steering angle pattern, a rotation speed pattern, a pattern of a number of steering direction switching events, or a rotation angle pattern of the steering wheel sensed by the sensor (Figure 7, Column 9, Lines 1-13).
As to claim 22, Eskandarian et al. discloses the electronic device of claim 18, and further discloses wherein the processor is further configured to determine the fatigue level of the driver and determine to provide the alert when the determined fatigue level is equal to or higher than a preset threshold (Figure 16, Column 10, Lines 39-47).
As to claim 24, Eskandarian et al. discloses the electronic device of claim 18, and further discloses wherein the outputter comprises a display configured to display an image including an alert message, based on the determination of the processor (visual alarm, Column 20, Lines 37-51).
As to claim 25, Eskandarian et al. discloses the electronic device of claim 18, and further discloses wherein the outputter comprises a speaker configured to output at least one of a voice alert message or a voice guidance message explaining solutions to careless driving or drowsy driving (audible alarm, Column 20, Lines 37-51).
As to claim 26, Eskandarian et al. discloses the electronic device of claim 18, and further discloses further comprising a throttle configured to control a velocity of the vehicle by controlling an operation speed of an engine or a motor of the vehicle (Column 18, Lines 53-59), 
wherein the processor is further configured to control operation of the throttle to control the velocity of the vehicle to be equal to or lower than a preset velocity, upon determining to output the alert (Column 18, Lines 53-59).
Claims 27-31 and 33-34 are rejected for the same reasoning as the rejection of claims 18-22 and 24-25.
Claim 35 is rejected for the same reasoning as the rejection of claim 27.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23 and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eskandarian et al., U.S. Patent 8,519,853 B2 (2013) in view of Official Notice.
As to claim 23, Eskandarian et al. discloses the electronic device of claim 18.  Eskandarian et al. does not disclose an external device or a server, as claimed.
The Examiner takes Official Notice that it is well-known and common knowledge in the art, and capable of instant and unquestionable demonstration as being well-known, to obtain, from an external device or a server, big data indicating the correlations between the motion pattern of the steering wheel and the status of the driver, and analyze the status of the driver based on the obtained big data.  Use of an external device or a server to exchange big data to analyze the status of the driver is common on machine learning for vehicles.  It is often necessary to utilize a server for access to data.
As to claim 32, Eskandarian et al. discloses the electronic device of claim 27.  Eskandarian et al. does not disclose an external device or a server, as claimed.
The Examiner takes Official Notice that it is well-known and common knowledge in the art, and capable of instant and unquestionable demonstration as being well-known, to obtain, from an external device or a server, big data indicating the correlations between the motion pattern of the steering wheel and the status of the driver, and analyzing the status of the driver based on the obtained big data.  Use of an external device or a server to exchange big data to analyze the status of the driver is common on machine learning for vehicles.  It is often necessary to utilize a server for access to data.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3663